           Case 7:21-cv-06530-PMH Document 5 Filed 08/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WENWEI DU,

                                  Plaintiff,
                                                               ORDER OF SERVICE
                      -against-

 VASSAR COLLEGE; ELIZABETH                                     21-CV-6530 (PMH)
 BRADLEY; JONATHAN CHENETTE;
 WILLIAM HOYNES,

                                  Defendants.

PHILIP M. HALPERN, United States District Judge:

         Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

         The Clerk of Court is directed to issue summonses as to Defendants Vassar College,

Elizabeth Bradley, Jonathan Chenette, and William Hoynes. Plaintiff is directed to serve a

summons and the complaint on each defendant within 90 days of the issuance of the summonses.

If within those 90 days, Plaintiff has not either served Defendants or requested an extension of

time to do so, the Court may dismiss the claims against Defendants under Rules 4 and 41 of the

Federal Rules of Civil Procedure for failure to prosecute.

         The Clerk of Court is directed to mail an information package to Plaintiff. Plaintiff has

consented to receive electronic service of notices and documents in this action. (Doc. 2).

SO ORDERED.

Dated:     White Plains, New York
           August 4, 2021

                                                            PHILIP M. HALPERN
                                                           United States District Judge
